Citation Nr: 1723036	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea (SA), to include as secondary to service-connected residuals of a traumatic brain injury (TBI), posttraumatic stress disorder (PTSD), and chronic cognitive disorder, not otherwise specified (NOS).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected right knee arthritis (previously rated as status post-operative right knee injury).

4.  Entitlement to Vocational Rehabilitation and Training under Chapter 31 of Title 38 of the United States Code.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1989 and March 1990 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The Veteran filed for entitlement to service connection for DDD and DJD of the lumbar spine in March 2010.  In an April 2012 rating decision, the RO granted the Veteran's claim and assigned an initial 10 percent disability rating effective March 18, 2010.  The Veteran also filed an increased rating claim for his service-connected right knee arthritis in March 2010.  The RO continued the Veteran's 10 percent disability rating in an April 2012 rating decision.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Veteran's initial increased rating claim for DDD and DJD of the lumbar spine and increased rating claim for right knee arthritis are still active and properly before the Board.        

The Veteran requested a hearing before the Board.  See August 2016 teleconference hearing request.  However, in September 2016, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

The issues of entitlement to an initial disability rating for DDD and DJD of the lumbar spine, an increased disability rating for right knee arthritis, and entitlement to Vocational Rehabilitation and Training are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea was caused or aggravated by his service-connected residuals of TBI, PTSD, and chronic cognitive disorder NOS, and corresponding medications.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea are met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  7 Vet. App. at 448.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
 
Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

The first element under Wallin is met.  The Veteran obtained a sleep study at the Durham VA Medical Center (VAMC) in October 2011.  The study indicated that the Veteran had moderate obstructive SA.  See March 2012 VA examination.  Therefore, the Veteran has a current disability.

The second element under Wallin is also met.  The Veteran was service-connected for residuals of TBI, PTSD, and chronic cognitive disorder NOS effective March 18, 2010.  

As such, the crux of this case hinges on whether there is an etiological relationship between the Veteran's SA and his service-connected disability.  Two medical opinions have been obtained on the etiology of the Veteran's sleep apnea.  See, e.g., March 2012 VA examination.  The March 2012 examiner opined that the Veteran's SA is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's PTSD and its medications used for treatment of PTSD.

The examiner analyzed the Veteran's claims file and reasoned that the Veteran was still upset about being in the front line combat zone during service.  Further, VA treatment records show that the Veteran had repeated horror thoughts and nightmares causing him to wake up a lot throughout the night.  See October 2011 VA treatment record.   According to the examiner, the Veteran had repeated awakening throughout the night and was unable to sleep more than 3-4 hours.  The Veteran's Trazadone prescription helped, which is often used to treat depression or insomnia; both of these symptoms are often associated with PTSD but are known to have side effects that can lead to difficulty in breathing and swallowing.  See March 2012 VA examination.  Further, the Veteran was prescribed the anxiety medication Citalopram to alleviate PTSD symptoms which can also have side effects that can affect one's breathing pattern or lead to obstructive breathing such as difficulty breathing or swallowing, swelling of the face, throat, tongue, lips, eyes, hands feet ankles or lower legs.  Id. 

In response, VA sought clarification regarding the examiner's opinion.  Specifically, VA wanted clarification on why SA is caused by Trazodone and Citalopram when the VAMC records do not show instances of respiratory difficulty resulting from these medications.  See April 2012 VA clarification opinion.  In the clarification opinion, the VA examiner concluded that PTSD and its treatment can cause sleep problems, but "not necessarily sleep apnea."  Id.  However, the Veteran's "symptoms [are] aggravated by PTSD and/or its treatment."  To support this conclusion, the examiner reasoned that the Veteran's sleep study showed mild to moderate sleep apnea and the Veteran experiences day time sleepiness.  In addition, VA showed the baseline manifestations of the Veteran's symptoms, which include an inability to "sleep through [the] night snoring."  The Veteran's increased manifestations are an inability to "sleep [greater than] 4 hrs/night of sleep [and] day time drowsiness."  Id.  Thus, the VA examiner concluded that the Veteran's SA is caused or aggravated by the Veteran's PTSD and corresponding medications.  

Over four years later, the Veteran submitted a private medical opinion from Dr. H.J.  The doctor opined that it is as likely as not that the Veteran's SA is aggravated by his PTSD.  See July 2016 Dr. H.J. medical opinion.  The doctor cited medical evidence suggesting that during rapid eye movement (REM) sleep, muscles become paralyzed.  Obstructive SA is often more common in REM sleep than in non-rapid eye movement (NREM).  Dr. H.J. further reasoned that PTSD may not cause SA, "but might exacerbate the symptoms because there is more REM sleep in PTSD and because the apnea episodes happened during REM sleep due to the decrease in the muscle tone and airway."  Id.  He also opined that the Veteran's obstructive SA aggravated his PTSD as there is "significant co-morbidity between [these] two conditions."   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for SA on a secondary basis.  Here, though both medical opinions reach the same conclusions, the Board affords the VA examination more probative weight.  The examiner reviewed the Veteran's entire claims file and provided a fully articulated opinion supported by a reasoned analysis.  

The Board is mindful that the Veteran's claim for service connection for SA was filed after the October 2006 revision to 38 C.F.R. § 3.310.  The language in the revised version of 38 C.F.R. § 3.310 referencing baseline levels of disability potentially serves to bar compensation if such levels have not been demonstrated.  However, the question of the baseline level of disability is deemed to be a rating issue and does not preclude the grant of secondary service connection in this decision.  While it may impact whether a compensable evaluation may be awarded, this is not the question presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).  Nevertheless, the VA examination clarification in April 2012 discusses both baseline and increased manifestation levels of the Veteran's SA due to PTSD and PTSD medications.  Therefore, at the very minimum, the evidence is in equipoise in showing that the Veteran's sleep apnea is aggravated by his service-connected PTSD.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for sleep apnea is granted.  


REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claims must be remanded.

The Veteran claims his service-connected DDD and DJD of the lumbar spine and right knee disabilities cause chronic pain with loss of range of motion due to severe painful motion, swelling, and stiffness.  See March 2010 Veteran claim statements.  

Throughout the appellate period, the Veteran has undergone multiple VA examinations for his service-connected DDD and DJD of the lumbar spine and right knee disabilities, which have been rated under Diagnostic Codes 5003-5242 and 5010-5260 respectively.  However, the examination reports of record do not specify whether range of motion was active or passive.  Further, the staff physician noted there was no pain on weight bearing, but no further comment or explanation was provided.  See September 2015 and May 2015 VA examinations.  In Correia v. McDonald, the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158, 169-70 (2016).  

In light of these facts, additional VA examination of the Veteran's right knee and lower back must be scheduled in order to determine the current severity of the service-connected disabilities.

Further, the Board currently has VA medical treatment records from Durham VA Medical Center (VAMC) from November 1995 to November 2011 and January 2014 to December 2016.  However, the file does not contain records from that facility between November 2011 to January 2014 and December 2016 to present.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain said missing records and associate them with the claims file.

In regard to the vocational rehabilitation claim, while some vocational rehabilitation records were associated with the file in August 2013, those records were limited to the Veteran's disagreement with VA's decision.  See August 2013 Form VA 9.  The electronic claims file does not contain the Veteran's vocational rehabilitation evaluations, jurisdictional documents, counseling records, or his rehabilitation plan; such records may be relevant to the pending claim.  On remand, the Veteran's complete vocational rehabilitation folder must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Durham VAMC dated from November 2011 to January 2014 and December 2016 to present.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  
2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examination, by an appropriate healthcare professional, for evaluation of his service-connected DDD and DJD of the lumbar spine and right knee disabilities.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

a.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the knees and thoracolumbar spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

b.  Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.
  
c.  The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

d.  The examiner should also ensure that, consistent with 
38 C.F.R. § 4.59, the VA examination report contains range of motion testing of both knees, and the spine, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

e.  The examiner must also comment on the impact of the Veteran's DDD and DJD of the lumbar spine and right knee disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities. 

f.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the electronic claims file.  Such documents should include jurisdictional documents, such as any rating decision(s), notice of disagreement(s), or statement(s) of the case.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


